        Case 1:19-cv-00886-DAD-JLT Document 39 Filed 06/23/20 Page 1 of 1


1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                              EASTERN DISTRICT OF CALIFORNIA
9
10   CINCINNATI INSURANCE COMPANY,                 )    Case No.: 1:19-CV-00886-DAD-JLT
                Plaintiff,                         )
11                                                 )    ORDER CLOSING THE ACTION
            v.                                     )    (Doc. 38)
12
     SPORTS SURFACING, INC, et al.,                )
13             Defendants.                         )
                                                   )
14                                                 )
15
16          The parties have stipulated to the action being dismissed. (Doc. 38) The Federal Rules of
17   Civil Procedure Rule 41 makes such stipulations effective immediately with further order of the
18   Court. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of
19   Court is DIRECTED to close this action.
20
21   IT IS SO ORDERED.
22
        Dated:    June 22, 2020                              /s/ Jennifer L. Thurston
23                                                     UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
